USCA11 Case: 20-11276    Date Filed: 12/11/2020     Page: 1 of 5



                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11276
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:20-cv-60051-RKA


CHARLENE TERRY-ANN WALKER ROSA,
a.k.a. Charlene Rosa,

                                                            Petitioner-Appellant,

                                  versus

HOWARD FINKELSTEIN,
DOHN WILLIAMS, JR.,

                                                          Respondents-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (December 11, 2020)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11276         Date Filed: 12/11/2020    Page: 2 of 5



      Charlene Terry-Ann Walker Rosa, proceeding pro se, appeals the district

court’s dismissal of her “Civil Liability Suit,” which was construed as a petition for

writ of habeas corpus under 28 U.S.C. § 2254. Rosa argues that this dismissal was

improper because her filing was not a habeas petition but rather a complaint under

42 U.S.C. § 1983. Upon consideration, we conclude that Rosa’s arguments lack

merit. Accordingly, we affirm the dismissal.

                                 I. BACKGROUND

      Rosa is a Florida prisoner convicted and sentenced for first-degree murder. In

January 2020, Rosa filed a pro se complaint in federal district court titled “Civil

Liability Suit.” Without mentioning any statute, she asserted that her state public

defenders discriminated against her and had made various errors at trial. She asked

the court to “find[] that defendants [are] liable for the damage to [her] life and liberty

and grant a civil liability jury trial” against her state-court attorneys. The district

court dismissed her complaint for lack of jurisdiction because Rosa had previously

filed a Section 2254 habeas petition “based on these very same allegations” and had

not obtained the authorization required to file a second or successive habeas petition.

Rosa timely appealed.

                           II. STANDARD OF REVIEW

      “We review de novo whether a petition for a writ of habeas corpus is second

or successive.” Osbourne v. Sec’y, Fla. Dep’t of Corr., 968 F.3d 1261, 1264 (11th



                                            2
          USCA11 Case: 20-11276        Date Filed: 12/11/2020    Page: 3 of 5



Cir. 2020). Although Section 2254 appeals generally require a certificate of

appealability, “no [certificate of appealability] is necessary to appeal the dismissal

for lack of subject matter jurisdiction of a successive habeas petition because such

orders are not a final order in a habeas corpus proceeding.” Id. at 1264 n.3 (cleaned

up).

                                 III. DISCUSSION

       Rosa raises several arguments on appeal, but all of them depend on her

argument that the district court misconstrued her “Civil Liability Suit” as a habeas

petition when it was actually a complaint under 42 U.S.C. § 1983. We conclude that

the district court correctly construed her filing and therefore properly dismissed it as

a successive habeas petition.

       “We read briefs filed by pro se litigants liberally.” Statton v. Fla. Fed. Jud.

Nominating Comm’n, 959 F.3d 1061, 1063 (11th Cir. 2020) (cleaned up). We also

“have an obligation to look behind the label of a motion filed by a pro se inmate and

determine whether the motion is, in effect, cognizable under a different remedial

statutory framework.” Gooden v. United States, 627 F.3d 846, 847 (11th Cir. 2010).

Because Rosa’s complaint had no statutory label, we must decide whether her claims

arise under Section 2254 or Section 1983, which “are mutually exclusive.”

Hutcherson v. Riley, 468 F.3d 750, 754 (11th Cir. 2006) (citation omitted). “When

an inmate challenges the circumstances of his confinement but not the validity of his



                                           3
          USCA11 Case: 20-11276        Date Filed: 12/11/2020   Page: 4 of 5



conviction []or sentence, then the claim is properly raised in a civil rights action

under [Section] 1983. Id. (citation omitted). But “if the relief sought by the inmate

would either invalidate his conviction or sentence or change the nature or duration

of his sentence, the inmate’s claim must be raised in a [Section] 2254 habeas petition,

not a [Section] 1983 civil rights action.” Id.

      Even if a state prisoner cloaks his claim with a request for damages under

Section 1983, the district court must peel back the disguise and “consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). Indeed, if a claim for

damages is “based on allegations . . . that necessarily imply the invalidity of the

punishment imposed, [it] is not cognizable under [Section] 1983.” Edwards v.

Balisok, 520 U.S. 641, 648 (1997).

      Here, the district court was correct that Rosa’s district court filing challenges

her criminal conviction and sentence. First, she asserts that her public defenders’

alleged ineffective performance entitles her to “equitable relief from the judgment

and sentence on the indictment” of her case. Second, although in the same filing she

requests a civil trial against her public defenders and requests “damages,” the

damages that she claims arise only from her having been “convicted and



                                           4
          USCA11 Case: 20-11276         Date Filed: 12/11/2020    Page: 5 of 5



sentence[d].” Any award of damages based on her conviction and sentence would

“necessarily imply the invalidity of the punishment imposed,” so Rosa’s claims are

“not cognizable under [Section] 1983.” Balisok, 520 U.S. at 648. Because Rosa’s

claims challenge her criminal conviction and sentence, the district court correctly

construed her filing as a Section 2254 habeas petition.

      The district court was also correct that the petition is a procedurally improper

successive petition. Under 28 U.S.C. § 2244(b)(3)(A), “[b]efore a second or

successive [habeas] application . . . is filed in the district court, the applicant [must]

move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” “Absent authorization from this Court, the district court

lacks jurisdiction to consider a second or successive habeas petition.” Osbourne, 968

F.3d at 1264 (citation omitted). Here, Rosa’s filing challenges the same conviction

and sentence that she unsuccessfully challenged in a previous habeas petition. Her

filing is therefore a successive habeas petition. But Rosa never received the required

authorization from this Court to file this petition. Thus, the district court correctly

held that it lacked jurisdiction to consider it and properly dismissed it on that ground.

                                 IV. CONCLUSION

      For the reasons stated above, we AFFIRM.




                                            5